November 24, 1970


Honorable Luther T. Sebren        opinion      No.   M-736
County Auditor, Orange County
Orange County Courthouse          Re:       Maximum salary to be paid
Orange, Texas 77630                         the official court reuorter
                                            for the County Court at Law
                                            of Orange County.

Dear Mr. Sebren:

          You have requested our opinion as to the maximum
salary that may be paid the official court reporter for the
County Court at Law of Orange County.  In compliance with our
opinion request procedure you first received an official opinion
from the County Attorney of Orange County, Texas, on this
question.

          The County Court at Law of Orange County was created
by the provisions of Article 1970-349, Vernon's Civil Statutes.
Subdivision (b) of Section 4 of Article 1970-349 provides for
the appointment of an official court reporter and reads as
follows:

          "(b) The Judge of the County Court at Law may
     appoint an official court reporter, who must meet
     the qualifications prescribed by law for that of-
     fice and who is entitled to the compensation fixed
     by the Commissioners Court of Orange County."

          The maximum salary that may be paid official short-
hand reporters, including official shorthand reporters of each
county court at law is governed by Article 2326, Vernon's Civil
Statutes. Attorney General's Opinion V-707 (1948). See also
Attorney General's Opinions M-436 (1969) and C-505 (1965).

          The maximum compensation provided official shorthand
reporters by the provisions of Article 2326, Vernon's Civil
Statutes, is $6,600.00.   It is our opinion that the provisions
of Article 1970-349, Vernon's Civil Statutes, did not change,
amend or modify the compensation prescribed in Article 2326.


                                -3382-                       -J
Hon. Luther T. Sebren, page 2         (M-736)



You are therefore advised that the maximum salary that may be
paid the official court reporter for Orange County is $6,600.00.

                        SUMMARY

          The salary of the official court reporter for
     the County Court at Law of Orange County is governed
     by the provisions of Article 2326, Vernon's Civil
     Statutes, and the maximum salary that may be paid
     such official is $6,600.00 per,pnum.




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
William J. Craig
Malcom Smith
Ben Harrison
Scott Garrison

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3383-